DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE, Amendment and Remarks filed October 26, 2022 wherein claims 1, 3-4 and 6 were amended and new independent claim 18 added.  Claims 15 and 16 have been withdrawn pursuant to a restriction requirement.  Claims 1-18 are pending and claims 1-14 and 17-18 have been examined.
In view of the claim amendments, please see the new Section 112, 102 and 103 rejections below.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 has been amended to recite dependency from claim 5 that requires a method in which the main preform recited in claim 1 is assembled with four L-shaped preforms to result in a connecting member having a cruciform transverse cross section.  Claim 6 then recites that the same main preform is assembled to fifth and sixth L-shaped preforms to result in the connecting member having a T-shaped transverse cross section.  Although the application teaches assembling different or discrete main preforms with either two or four L-shaped preforms to result in either T-shaped or cruciform profiles (see Fig. 8), the examiner found no support in the specification for an embodiment wherein the same main preform is attached to six L-shaped preforms as is now required by amended claim 6.  See also the Section 112(d) rejection below.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7-8, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2 that further limits claim 1 by reciting at least two L-shaped preforms, the manner in which the claim is written renders unclear whether the “at least two” preforms of claim 2 include the L-shaped preform recited in claim 1 that is assembled to the main preform in the process of claim 1.  Also regarding claim 2, line 6 recites “the second web (singular) of the at least two L-shaped preforms,” rendering antecedent basis unclear as claim 2 requires at least two preforms that are understood to each have a second web.  Further, regarding the last two lines of the claim, each instance of “the two L-shaped preforms” lacks antecedent basis.

	Regarding claim 3, “the preforms” lacks antecedent basis.  Also regarding claim 3, it is not clear what is meant by the main preform having ends which are “flush with the second webs.”  The term “flush” is understood as an edge to edge relationship.  Did applicant intend to recite ends of the main preform are flush with ends or edges of the second webs?

	Regarding claim 4, “the L-shaped preforms” lacks antecedent basis.

	Regarding claims 7 and 8,  each instance of “the preforms” lacks antecedent basis.

Regarding claim 17, “the L-shaped preforms” at lines 1-2 lack antecedent basis.   

Regarding new claim 18:
At line 4, it is unclear what is meant by the phrase “at least two preforms in composite material.”
At line 6, “the preforms” lack antecedent basis (the “at least two” preforms?).
At line 14, “the L-shaped preform” lacks antecedent basis.
At line 15, it is unclear what element is being referenced by the word “whose.” 
At lines 18-20 each instance of,  “the preforms” lack antecedent basis and it is unclear what is meant by the phrase “the preforms consisting in” at line 18.
Also at lines 18-21, references to “the first manufacturing sub-step and “the second manufacturing sub-step” render the claim unclear as the first and second steps recited earlier in the claim were not identified as “sub-steps.”
At line 21, it is unclear what method step is meant by the phrase “ensuring that.”
At lines 23, 24 and 26, each instance of “the slick” lacks antecedent basis and otherwise renders the claim unclear.
At lines 24 and 28, each instance of “the second layer” lacks antecedent basis (lines 15-16 recite the L-shaped preforms have a first layer perpendicular to a second sheet).
At line 33, antecedent basis for “the sub-step assembly” is unclear.
The examiner notes the large number of antecedent basis and other clarity issues in new claim 18.  Although an effort was made to address all issues, the examiner notes the possibility that some may have been missed.  It is Applicant’s responsibility to thoroughly review the claim and address all clarity issues in response to this office action.      

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding both claims 5 and 6, each of these claims depend from claim 1 which requires assembly of a main preform strip with an L-shaped preform.  However, claim 5 requires the main preform strip of claim 1 be assembled with first, second third and fourth L-shaped preforms while claim 6 requires the main preform strip of claim 1 be assembled with fifth and sixth L-shaped preforms.  Rather than building upon and further limiting claim 1, it appears that each of claims 5 and 6 recite a method of forming a different, discrete structure that includes the same main preform strip of claim 1 but fails to further limit or incorporate the L-shaped preform required by claim 1.  Claim 5 recites a process of forming a cruciform shaped structure and claim 6 recites a process of forming a T-shaped structure.  Claim 6 that now depends from claim 5, does not further limit claim 5 but rather recites a slightly different method than claim 5 directed to forming a different structure than the structure formed by the method of claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, 11-12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Suzuki et al., US 2009/0050263 (hereafter Suzuki).

	Regarding claim 1, Suzuki discloses a method for manufacturing a preform with a branched profile (Abstract) that may be used as a structural member for aircraft (para [0012]).  The claim 1 recitation that the method is for manufacturing a connecting member configured to contribute to the connection between a center wing box of an aircraft and a wing of the aircraft is a statement of a particular intended use of the structure formed by the method of claim 1 rather than any distinct definition of any limitation recited in the claim.  Therefore the language is found to not further limit this method claim. MPEP 2111.0s(II).
	The method of Suzuki illustrated in Figs. 1 and 2 includes the steps of manufacturing three preforms FB1, F1a and F1b (i.e., at least two preforms),  made of a fiber based material (see, e.g., paras [0225]-[0228] teaching various reinforcing fiber cloth composite materials) to form a preform PF1 (e.g., a connecting member) illustrated in Figs. 1 and 2 as having a T-shaped cross-sectional profile (paras [0127]-[0129]).  The preform of Suzuki is manufactured using the apparatus of Fig. 1 wherein the manufacturing steps include:
 a first manufacturing substep to manufacture the preform FB2 a main preform described as a flat-plate-shaped reinforcing fiber based material, i.e.,  in the form of a strip having a first longitudinal axis and having a first surface opposite to a second surface (Figs. 1 and 2; paras [0128]-[0130] and [0136); and 
a second manufacturing substep to manufacture components Lf1 and Lf2 illustrated in Fig. 2, both of which are fiber-based L-shaped preforms corresponding to a profile section having a second longitudinal axis, the transverse cross section of which is L-shaped comprising a first web perpendicular to a second web, the step is performed by heating and/or pressing to form a first preliminary shaped bodies Pf1 and Pf2 illustrated in Fig. 1 (paras [0132], [0149], [0162]-[0163]; and 
assembling the three preforms by attaching a planar portion of the main preform (FB2) with one of the webs of each of the L shaped preforms (F1A and F1B) (Figs. 1 and 1; paras [0133]-[0137]). 
As illustrated in both Figs. 1 and 2, as well as other embodiments made according to Suzuki illustrated in Fig. 8, the attachment of the L shaped preforms to the main preform FB2 is a face-to-face relationship with the planar surface (face) of preform FB2 and substantially planar faces one of the webs of each of the L-shaped preforms at F1b and F1a.  The planar preform FB2 is planar across its entire surface and thus it is planar at any and all locations where it is in face-to-face relationship with L-shaped preforms of Suzuki.  
Regarding the recitation “and at an intersection between the first web and the second web,” it is noted that the term “intersection” typically is defined by a place or area where to discrete things, such as lines or streets intersect.  However, intersection can also mean a set of points in common to two geometric configurations (see attached definition from Merriam-Webster).  Thus, in this instance, “intersection” is understood as any point or area of a fold that contributes to defining the perpendicularly oriented first and second webs of the L-shaped preforms of Suzuki.  As illustrated in Fig. 2, at least a planar portion as well as a curved fold defining a web of each of the L-shaped preforms is facing the planar lower strip FB2.  It is also noted that the term “face-to-face relationship” is understood as requiring the part surfaces to face each other, but not requiring direct contact or attachment between all facing surfaces.
Heat treatment is used to unite the preforms of Suzuki (para [0133]).     

Regarding claim 2, please see the rejection of claim 1 made with reference to Figs. 1 and 2 of Suzuki wherein two L-shaped preforms that are adjacent one another are assembled to the first main preform FB2 using heat.   
Regarding claim 3, see Fig. 2 of Suzuki illustrating the base plate FB2 having ends and edges that are flush with ends and edges of the L-shaped webs F1a and F1b.  See also Fig. 6 that illustrates a trimming step for making flush edges (para [0157]).

	Regarding claim 4,  para [0029] discloses the reinforcing fiber cloth of Suzuki for use in making the preforms of Suzuki may include reinforcing fibers arranged at least in one direction, thus teaching continuous reinforcers parallel to axes of the preforms.   

	Regarding claims 8 and 9, as discussed in the rejection of claim 1 above, manufacturing of the structure of Suzuki is performed continuously by pultrusion as illustrated in Fig. 1, the forming including drawing a fibrous material web made of layers of reinforcing fiber from each of three rolls OB1, OB2 and OB3, and manufacturing two L-shaped preforms by continuous folding disclosed in paras [0036]-[0044] and [0163]-[0167].  See also, paras [0228]-[0230] describing the fibrous material.  

	Regarding claim 11, Suzuki discloses one directional sheets in para [0229] thus disclosing preforms having a collection of fibers making a non-zero angle with respect to the second longitudinal axis of the L-shaped preforms.

	Regarding claim 12, Suzuki discloses incorporating additional fiber plies at Figs. 1 and 2 (fiber bundle CfB1 in Fig. 1 and corner filler Cf1 in Fig. 2) located in a region corresponding to the L-shaped preform webs after folding (paras [0162]-[0169]).


Regarding claim 14, Suzuki disclose both copolymerization and co-consolidation at para [0026] when describing its adhesive resins as being either thermoplastic or thermosetting.

Regarding claim 17, Suzuki discloses the use of woven fiber sheets in para [0229] thus disclosing preforms having reinforcers having continuity from the first web to the second web.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 and further in view of the other teachings of Suzuki.  

Regarding claim 5, please see the Section 112 rejections set forth above.  On the merits, please see the rejection of claim 1, incorporated herein, directed to assembly of a structure made from a planar strip and two L-shaped preforms according to the method steps set forth in claim 5 that includes abutment of the L-shaped preforms to one another and to the planar main preform with heat treatment.  Also, see Fig. 8 of Suzuki illustrating a preform made according to a process of Suzuki having a cruciform transverse cross section (Fig. 8, preform PF6) wherein first, second, third and fourth L-shaped preforms are butted against one-another to form the cruciform shape.  Fig. 8, however, does not illustrate an embodiment wherein each of the L-shaped preforms are butted against a main, planar preform.  However, illustrations PF4, PF5, PF7, PF8 and PF9 of Fig. 8 teach a variety of other configurations, all of which include two or more L- or C- or joggle shaped preforms having web surfaces abutted against a planar main preform.  Furthermore, Suzuki teaches that in embodiments according to Suzuki, it is not necessary to perform partial shaping for all preform portions, and a partial base material having no bent portions, such as a flat-plate portion may be combined with a flange portion and not undergo partial shaping prior to final shaping with the other portions (para [0224]).   
It would have been obvious to one of ordinary skill at the time of effective filing of the claims of the invention to modify a method of Suzuki for making a cruciform shaped preform using four L-shaped preforms to include attachment of the L-shaped forms to a planar main preform as taught by Suzuki when making a T-shaped form, as a predictable, adequate, alternative method of making, suggested by the variety of shapes illustrated in Fig. 8 of Suzuki that include attachment to a planar preform and also by the Suzuki teaching that it is not necessary to perform partial shaping for all preform portions used to make a particular final preform shape.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 6, please see the Section 112 rejections above.  On the merits, please see the rejections of claims 1 and 2 in view of Suzuki set forth above, and incorporated by reference herein, Suzuki also teaching the method of manufacture of a T-shaped structure as recited in claim 6 wherein surfaces of two L-shaped preforms are butted against each other and against a first surface of a main preform.  

New claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Suzuki.  
Please see the Section 112 rejection of  claim 18.  As currently understood in view of the numerous antecedent basis and other clarity issues, on the merits, please see the rejection of claim 1, incorporated by reference herein, directed to assembly of a structure made from a main preform planar strip and two L-shaped preforms according to the method steps as set forth in claim 18 that includes attaching L-shaped preforms to one another and to the planar main preform with heat treatment.  Also, see Fig. 8 of Suzuki illustrating a preform made according to a process of Suzuki having a cruciform transverse cross section (Fig. 8, preform PF6) wherein first, second, third and fourth L-shaped preforms are butted against one-another to form the cruciform shape.  Fig. 8, however, does not illustrate an embodiment wherein each of the L-shaped preforms are attached to surfaces of the main preform.  However, illustrations PF4, PF5, PF7, PF8 and PF9 of Fig. 8 teach a variety of other configurations according to Suzuki, all of which include two or more L- or C- or joggle shaped preforms having web surfaces attached to a planar main preform.  Furthermore, Suzuki teaches that in embodiments according to Suzuki, it is not necessary to perform partial shaping for all preform portions, and a partial base material having no bent portions, such as a flat-plate portion may be combined with a flange portion and not undergo partial shaping prior to final shaping with the other portions (para [0224]).   
It would have been obvious to one of ordinary skill at the time of effective filing of the claims of the invention to modify a method of Suzuki for making a cruciform shaped preform using four L-shaped preforms to include attachment of the L-shaped forms to a planar main preform as taught by Suzuki when making a T-shaped form, as a predictable, adequate, alternative method of making, suggested by the variety of shapes illustrated in Fig. 8 of Suzuki that include a planar preform, and also by the Suzuki teaching that it is not necessary to perform partial shaping for all preform portions used to make a particular final preform shape.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 and further in view of Bayerische Motoren Werke AG, DE 102004055592 (hereafter Bayerische), discussed with reference to the machine translation thereof.
	Suzuki is silent as to a stitching substep that includes adding reinforcing fibers by stitching in order to attach the preforms to one another.
Bayerische teaches a method of connecting two or more components made from a thermoplastic fiber composite material by sewing (i.e., stitching) the components together (paras [0004]-[0005]).  Components according to Bayerische include both semi-finished products and finished products (para [0019]) and may further be used on parts which have been previously glued or welded (i.e., heat treatment)(para [0006]).  Bayerische teaches its method achieves a high level of strength at the connection point (para [0004]) that is significantly higher than gluing or welding (heat treatment) alone (para [0005]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Suzuki, directed to the connection of fiber reinforced layers, to further include a step of adding more fiber reinforcement by stitching, as taught by Bayerische, for the advantage taught in Bayerische of the achievement of a high level of strength at the connection.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 9  and further in view of Fisher, JR. et al., US 2016/0101543 (hereafter Fisher).	
Suzuki is silent as to the step of bending to form an L-shape to include curving the L-shaped profile section in the direction of the second longitudinal axis so that the second web becomes curved and the first web remains planar.
	Fisher teaches methods of making fiber reinforced thermoplastic composite components that are then co-welded together (Abstract).  Such processes may be continuous and performed in a continuous compression molding machine wherein stacks of plies are pre-formed by bending (paras [0038]-[0039]) and then further bonded with other parts in a consolidation zone (paras [0040]-[0042]).  Additionally the consolidated parts may be further processed during the continuous process of Fisher, to include one or more curves or contours along their length, while maintaining a T-shaped cross-section (paras [0043]-[0045] and Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Suzuki to include the making of curved surfaces during the pultrusion process as taught by Fisher for the advantage of a resulting fitting with a curved surface useful in applications where the fitting is used to connect a curved portion of one part with a flat surface of another part.   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 1 and further in view of Honorato Ruiz, US 2013/0020440 (hereafter Honorato Ruiz).
Suzuki is silent as to forming slots and fixing holes.  
Honorato Ruiz teaches method of making composite fittings for joining torsion boxes of an aircraft that include slots 8 for receiving the run-out of webs of internal stringers that form part of the torsion boxes (Abstract and Fig. 4).  Also the fitting 1 is joined to a center rib 17 of the aircraft by rivets 12, thus also teaching holes in locations where rivets are used as fasteners.  Honorato Ruiz teaches its slots advantageously provide for correct positioning of the fitting (para [0015]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Suzuki, to include method steps of forming slots and holes in the structures of Suzuki when such structures are being designed for aircraft applications, for the advantage of use as part of a fitting that is able to receive elongate aircraft parts, such as stringers or ribs in order to provide alignment between the fitting and the parts being connected by the fitting as taught by Honorato Ruiz, whether the parts being connected are torsion boxes, center boxes or wings.  

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746